ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1, 7-12 and 14-19 and 21-23 are allowed because the prior art made of record does not teach a mask and method for forming a pattern, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1 and 7-11, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
second patterns, wherein two of the second patterns are disposed at two opposite sides of the first pattern in a first direction; a first assist pattern disposed on the substrate and disposed in the main pattern, wherein the first assist pattern is disposed within the first pattern completely, the first assist pattern comprises first sub patterns separated from one another, and
the first sub patterns are disposed at corner regions of the first pattern: and a second assist pattern disposed on the substrate and disposed outside the main pattern.

4.         With respect to claim 12, 14-16, the prior art made of record fails to teach the combination of steps recited in claim 12, including the following particular combination of steps as recited in claim 12, as follows:
second patterns, wherein the first pattern and the second patterns are arranged in an array configuration, and the second patterns surround the first pattern; and an assist pattern disposed on the substrate, wherein the assist pattern comprises sub patterns disposed within the first pattern completely, and the sub patterns are disposed at corner regions of the first pattern.

5.         With respect to claim 17-19 and 21-23, the prior art made of record fails to teach the combination of steps recited in claim 16, including the following particular combination of steps as recited in claim 16, as follows:
forming a first assist pattern in the layout pattern, wherein the first assist pattern is formed within the first pattern 
pattern:
forming a second assist pattern outside the layout pattern; and outputting the layout pattern, the first assist pattern, and the second assist pattern through the computer system onto a mask, wherein the first assist pattern is located in the layout pattern, and the second assist pattern is located outside the layout pattern.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851